DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claims 1-20 are objected to because of the following informalities:
For claim 1, line 15, “occurred” should be “occurring”.
For claim 10, line 20, “occurred” should be “occurring”.
For claim 18, line 21, “occurred” should be “occurring”.
In claim 4, line 9 (step “D”), “a” should be added before “size”.
For claim 4, line 12 (step “F”), “EOF” should be spelled out at its first use, as it appears to be an acronym/abbreviation.
For claim 4, line 13 (step “G”), “a” should be added before “chunk”.
For claim 4, line 14 (step “H”), “the” should be added before “chunk”.
For claim 4, line 15 (step “I”), “a” should be added before “hash table”.
For claim 4, line 18 (step “L”), “a” should be added before “vector”.
For claim 4, line 19 (step “M”), “a” should be added before “number”.
For claim 5, line 15 (step “J”), “a” should be added before “set”.
For claim 5, line 15 (step “K”), “a” should be added before “hash” (unless claim 5 is made to depend from claim 4, at which point “the” should be added before “hash”).
For claim 5, line 16 (step “L”), “a” should be added before “LRU list”.

For claim 6, line 1, “a” should be added before “size” and in line 2, “of size” should be “a size”.
For claim 6, in line 3 “of size” should be “the size”.
For claim 8, line 2, “of any size is” should be “is of any size and is”.
For claim 9, line 2, “of absolute” should be “absolute”.
In claim 13, line 8 (step “D”), “a” should be added before “size”.
For claim 13, line 11 (step “F”), “EOF” should be spelled out at its first use, as it appears to be an acronym/abbreviation.
For claim 13, line 12 (step “G”), “a” should be added before “chunk”.
For claim 13, line 13 (step “H”), “the” should be added before “chunk”.
For claim 13, line 14 (step “I”), “a” should be added before “hash table”.
For claim 13, line 17 (step “L”), “a” should be added before “vector”.
For claim 13, line 18 (step “M”), “a” should be added before “number”.
For claim 14, line 15 (step “J”), “a” should be added before “set”.
For claim 14, line 15 (step “K”), “a” should be added before “hash” (unless claim 14 is made to depend from claim 13, at which point “the” should be added before “hash”).
For claim 14, line 16 (step “L”), “a” should be added before “LRU list”.
For claim 14, line 7 (step “D”), “DP” should be spelled out.
For claim 15, line 1, “a” should be added before “size” and in line 2, “of size” should be “a size”.
For claim 15, in line 3 “of size” should be “the size”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 10 and 18 recite “wherein the plurality of read/write requests are served based on a plurality of prediction algorithms”. It is unclear as to if the claims intend to use at least one prediction algorithm or all of the plurality of prediction algorithms together to determine how to serve the read/write requests. The limitation would appear to teach that more than one (i.e. combination) of prediction algorithms are used to serve read/write requests. It is unclear as to how a combination/plurality of prediction algorithms are used together to serve read/write requests. 
Claims 9, 17 and 18 recite “wherein the plurality of prediction algorithms comprise of absolute prediction, heuristic based prediction and machine learning based prediction” It is 
For claim 1, step of “serving”, the concept of “serving…in a predefined criteria” is unclear, in particular how the serving is “in” the predefined criteria. Claims 10 and 18 have the same aforementioned deficiency of claim 1, regarding the step of “serving”.
For claim 4, line 11 (step “E”), “collecting…from LRU” isn’t clear (it isn’t clear how something can be collected from LRU (least recently used) and it isn’t clear what is meant from “for size” in context.
For claim 4, line 14 (step “H”), “another temp memory” implies that a “temp memory” was previously set forth, but it has not been set forth. For claim 4, line 15 (step “I”), “removing…from…LRU”, it is unclear as to what headers can be removed from “LRU”, as LRU is an ordering policy and does not actually contain items (contrasted with an “LRU list”, which would contain items). For claim 4, line 16 (step “J”), “for append only” is unclear in context.
For claim 4, line 17 (step “K”), it is not clear how a FILE ID and BLOCK ID can be summed.

For claim 5, line 7 (step “D”), it is not clear what is meant by “from LRU” (see deficiency above for claim 4, line 11, step “E”).
For claim 5, line 14 (step “I”), it is not clear how something is appended…for a given size.
For claim 5, line 15-16 (steps “K” and “L”), “the set of headers” lacks antecedent basis unless the issue with claim 5, lines 1-2, is cleared up.
For claim 5, line 18 (step “N”), it is unclear what “BP_BW” stands for.
For claim 14, line 18 (step “N”), it is unclear what “BP_BW” stands for. Step O of claim 4 recites “sleeping if it is background work”, and step O of claim 5 recites “sleeping”. It is unclear from claims 4 and 5 as to what is being put to “sleep”. Claims 13 and 14 are rejected for having the same deficiency as claims 4 and 5 respectively.
Claim 6 recites “wherein size of the solid state drive should be less than 16x of size of the random access memory to get performance of 4x of size of the random access memory”. Regarding claim 6, the phrase "should be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required or not required. Furthermore, it is unclear as to how the size of the solid state drive being less than 16x of the size of the random access memory will yield performance of 4x of size of the random access memory. Claim 15 is rejected for having the same deficiency as claim 6.
For claims 7 and 16, it is unclear what the limitation in these claims set forth, particularly “extended below range of 16x or 32x” (i.e. What does the range represent?  What does “extended below” mean?).

For claim 13, line 13 (step “H”), “another temp memory” implies that a “temp memory” was previously set forth, but it has not been set forth.
For claim 13, line 14 (step “I”), “removing…from…LRU”, it is unclear as to what headers can be removed from “LRU”, as LRU is an ordering policy and does not actually contain items (contrasted with an “LRU list”, which would contain items).
For claim 13, line 15 (step “J”), “for append only” is unclear in context. For claim 13, line 16 (step “K”), it is not clear how a FILE ID and BLOCK ID can be summed.
For claim 14, lines 1-2, there is no step of “writing of the set of headers” in claim 2, and “the set of headers” lacks antecedent basis (the header is first introduced in claim 13).
For claim 14, line 7 (step “D”), it is not clear what is meant by “from LRU” (see deficiency above for claim 13, line 10, step “E”).
For claim 14, line 14 (step “I”), it is not clear how something is appended…for a given size.
For claim 14, line 15-16 (steps “K” and “L”), “the set of headers” lacks antecedent basis unless the issue with claim 14, lines 1-2, is cleared up.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10 and 18 recite “wherein the plurality of read/write requests are served based on a plurality of prediction algorithms”. The limitation would appear to teach that more than one (i.e. combination) prediction algorithms are used together to serve read/write requests. Applicant’s specification does not provide any teaching on using a single prediction algorithm or at least one of the plurality of prediction algorithms to achieve the claimed function, therefore such interpretation has not been given to the limitation in question. Applicant’s specification does not provide adequate disclosure as to how a plurality of prediction algorithms are used to serve read/write requests, as indicated in claims 1, 10 and 18. 
Claims 9, 17 and 18 recite “wherein the plurality of prediction algorithms comprise of absolute prediction, heuristic based prediction and machine learning based prediction” The limitation would appear to teach that the combination of all three of an absolute prediction 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 10 and 18 recite “wherein the plurality of read/write requests are served based on a plurality of prediction algorithms”. Claims 9, 17 and 18 (each of which respectfully depend upon claims 1, 10 and 18) recite “wherein the plurality of prediction algorithms comprise of absolute prediction, heuristic based prediction and machine learning based prediction” The factors as set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) have been considered by the examiner. The examiner finds the state of the together to determine how to serve read/write requests. Claims 9, 17 and 18 recite “wherein the plurality of prediction algorithms comprise of absolute prediction, heuristic based prediction and machine learning based prediction” The broadest reasonable interpretation of the claims would provide that all three prediction algorithms (i.e. absolute prediction, heuristic based prediction and machine learning based prediction) are used together to determine how to serve read/write requests. The specification does not provide direction on how determining how to serve read/write requests based on a plurality of prediction algorithms is achieved beyond repeating the claim recitations. While the state of the art does provide that prediction algorithms may be used to determine how to serve read/write requests, using a plurality of prediction algorithms to make such determination is not within the level of one of ordinary skill in the art. The specification does not provide any detail to explain how the invention is capable of using a plurality of prediction algorithms to determine how to serve read/write requests, and therefore does not provide sufficient disclosure that one of ordinary skill would find enabling for the claim limitations.

The 112a and 112b rejections provided above are given based on broadest reasonable interpretation of the claims. The prior art rejections below are provided as alternative rejections for if applicant meant to indicate that only a single prediction algorithm is intended to be used to determine how to serve the read/write requests (such interpretation being applied to claims 1, 9, 10, 17 and 18 with no enablement issue), to further compact prosecution. The prior art rejections below are provided on a best effort basis in understanding the claims while the 112a and 112b rejections are still outstanding herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala et al. (Hereinafter Nishtala, US Publication No. 2013/0091321) in view of Kawaguchi (US Publication No. 2010/0257306).

Regarding claim 1, Nishtala teaches:
A computer-implemented method for expansion of a random access memory by deploying a solid state drive in extension with the already installed random access memory, wherein the solid state drive is deployed in extension with the random access memory to reduce hardware cost and increase elasticity, the computer- implemented method comprising: 
programming an I/O layer on top of the solid state drive, wherein the I/O layer is used to handle a plurality of read/write requests for a set of data (See [0003] “However, non-volatile random access memory such as a NAND flash memory is generally accessed in relatively large chunks or blocks, as for example chunks or blocks with a size on the order of approximately 4 kilobytes (Kbytes) or approximately 8 Kbytes.” See [0035] “In one embodiment, data may be read from and written to flash-based memory in page-sized chunks.” See [0028] “Virtual machine manager module 444, which may be a Hypervisor module, typically includes software logic and is configured with functionality that enables NAND flash memory 412 to behave or otherwise function as if NAND flash memory 412 is physical memory, e.g., a NAND flash memory behavior or NAND page management module 452.”), wherein the I/O layer handles the plurality of read/write requests using one or more background threads (See [0032] “In general, a freelist of NAND pages may be maintained, much like the case for physical memory pages, as a background process to move inactive pages from NAND flash memory to the storage disk.” See [0037] “Wear leveling and garbage collection are generally background process, as will be understood by those skilled in the art.”); 
installing the solid state drive with the programmed 1/O layer between the random access memory and a hard disk drive (See [0014] “A system which may incorporate non-volatile memory such as NAND flash memory in a memory hierarchy between DRAM and a storage disk may offer performance, cost, and power advantages.” See Figure 4, in which NAND flash memory 412 is installed between DRAM 408 and DISK 428. See Figures 2A and 2B.), wherein the solid state drive acts as extension of the already installed random access memory (See [0016] “That is, a virtual machine manager may essentially enable NAND flash memory to be accessed as if the NAND flash memory were a physically addressable memory, or an extension of the physical memory.” See [0018] “In the described embodiment, NAND flash memory 112 is essentially an extension of DRAM 108, and may appear to be a physically addressable memory that is accessible as pages.”); 
reading the set of data directly from the solid state drive instead of the hard disk drive, wherein the set of data is read directly from the solid state drive to increase speed and performance of read operation (See Figure 3 in view of [0026], in which data is read directly from the flash memory. See [0024] “When data corresponding to a virtual address (not shown) on virtual memory 204 is not located in DRAM 208, the data may either be located in NAND flash memory 212 or in storage disk 228. If the data is located in NAND flash memory 212, the data may be put back into DRAM 208 such that the data may be returned.”).

Nishtala does not explicitly disclose what Kawaguchi teaches:
serving the plurality of read/write requests occurring for the set of data at the I/O layer in a pre-defined criteria, wherein the plurality of read/write requests are served based on a plurality of prediction algorithms (See [0004] “Exemplary embodiments of the invention provide a method and a system for the management of availability and reliability of flash memory media and, more particularly, a way to predict flash memory failure caused by the erase operation and to protect against such failure.), wherein the pre-defined criteria comprises: 
sequentially writing the set of data occurred at the I/O layer to the solid state drive, wherein the set of data is written sequentially to the solid state drive to increase life cycle of the solid state drive (See [0006] “In some embodiments, measuring the flash memory remaining life for a disk comprises one of counting a number of sequential write operations and a number of random write operations to the disk or obtaining the flash memory remaining life from a sequential write counter and a random write counter in the disk.” The underlined portion of the claimed limitation is considered intended use by examiner, and therefore does not receive patentable weight.); and 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the memory hierarchy system of Nishtala with the storage methods of Kawaguchi to improve management of availability and reliability of solid state storage such as flash media.

Regarding claim 2, Nishtala teaches:
The computer-implemented method as recited in claim 1, wherein the pre- defined criteria further comprises: 
writing the set of data in a solid state drive pool present in the solid state drive, wherein the set of data is written in the solid state drive pool if there is no space in a buffer pool present in the random access memory (Such limitation corresponds to the page swapping feature between the DRAM and NAND flash memory depicted in [0012].), and 
flushing the set of data in the hard disk drive, wherein the set of data is flushed to the hard disk drive if there is no space in the solid state drive pool (See [0032] “After data is pushed to the NAND flash memory in step 521, it is determined in step 525 whether to push the same data from the NAND flash memory to the storage disk. In general, a freelist of NAND pages may be maintained, much like the case for physical memory pages, as a background process to move inactive pages from NAND flash memory to the storage disk.” See [0034] “In one embodiment, the determination of whether the data is pushed to the NAND flash memory or the storage disk may be based at least in part upon the amount of available space remaining in the NAND flash memory.”).

Regarding claim 3, Nishtala teaches:
The computer-implemented method as recited in claim 1, wherein the pre- defined criteria further comprises: 
reading the set of data from the solid state drive pool present in the solid state drive, wherein the set of data is read from the solid state drive pool if the set of data is present in the solid state drive pool (See Figure 1B. See Figure 3 in view of [0026], in which data is read directly from the flash memory. See [0024] “When data corresponding to a virtual address (not shown) on virtual memory 204 is not located in DRAM 208, the data may either be located in NAND flash memory 212 or in storage disk 228. If the data is located in NAND flash memory 212, the data may be put back into DRAM 208 such that the data may be returned.”); and 
reading the set of data from the hard disk drive, wherein the set of data is read from the hard disk drive if the set of data is not present in the solid state drive pool (See [0023] “It should be appreciated that data may instead be moved from storage disk 228 to DRAM 208, bypassing NAND flash memory 212 for some applications.” [0024] “When data corresponding to a virtual address (not shown) on virtual memory 204 is not located in DRAM 208, the data may either be located in NAND flash memory 212 or in storage disk 228. If the data is located in NAND flash memory 212, the data may be put back into DRAM 208 such that the data may be returned. Similarly, if the data is located in storage disk 228, the data may be put back into DRAM 218 such that the data may be returned.”).

Regarding claim 6, Nishtala teaches:
The computer-implemented method as recited in claim 1, wherein size of the solid state drive should be less than 16x of size of the random access memory to get performance of 4x of size of the random access memory (See [0013] “The access times associated with non-volatile random access memory such as a NAND flash memory may be relatively slow in comparison with the access times associated with a volatile memory such as a DRAM. DRAM may be accessed in sixty-four byte chunks, and an access time associated with accessing a line in DRAM may be in the range of approximately 60 nanoseconds (ns) to approximately 100 ns. NAND flash memory is generally accessed in blocks of approximately four kilobytes (kB) or approximately eight kB, and an access time associated with accessing a block of NAND flash memory may be on the order of approximately 60 microseconds (.mu.s) to approximately 70 .mu.s.” See [0023] “For instance, while a single DRAM module may provide approximately eight Gigabytes of memory space, a single NAND flash memory dual in-line memory module (DIMM) may provide approximately 128 Gigabytes to approximately 512 Gigabytes.”).

Regarding claim 7, Nishtala teaches:
The computer-implemented method as recited in claim 1, wherein life of the solid state drive is extended below range of 16x or 32x (See the wear leveling feature of NAND flash memory depicted in [0037], in which wear leveling is known in the art and is used to increase the life of solid state memory.).

Regarding claim 8, Nishtala teaches:
The computer-implemented method as recited in claim 1, wherein the solid state drive of any size is deployed in extension with the random access memory of any size (See [0023] “For instance, while a single DRAM module may provide approximately eight Gigabytes of memory space, a single NAND flash memory dual in-line memory module (DIMM) may provide approximately 128 Gigabytes to approximately 512 Gigabytes.” Such limitation is readily apparent in view of [0023].).

Regarding claim 9, Nishtala teaches:
The computer-implemented method as recited in claim 1, wherein the plurality of prediction algorithms comprise of absolute prediction, heuristic based prediction and machine learning based prediction (See rejection of claim 1, which teaches implementing a prediction technique for flash media storage.).

Claims 10-12 and 15-20 are rejected for having the same reasons set forth for claims 1-3 and 6-9 respectively. For example, claim 10 is rejected for the same reasons provided for claim 1. Claim 18 is rejected for the same reasons provided for claims 1 and 9. Claims 11 and 19 are rejected for the same reasons provided for claim 2. Claims 12 and 20 are rejected for the same reasons provided for claim 3. Claim 13 is rejected for the same reasons provided for claim 4. Claim 14 is rejected for the same reasons provided for claim 5. Claim 15 is rejected for the same reasons provided for claim 6. Claim 16 is rejected for the same reasons provided for claim 7. Claim 17 is rejected for the same reasons provided for claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Figure 3 of prior art Yang (US Publication No. 2007/0300010) teaches using a portion of flash memory as an extension of the RAM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139